Motion by Steven S. Sieratzki to strike the brief of Anne L. Cohen and Dvorak Beth Cohen on an appeal from an order of the Surrogate’s Court, Queens County, dated May 21, 2003, on the ground that those parties have filed a brief as appellants and did not file a notice of appeal. By decision and order of this Court dated February 13, 2004, the motion was held in abeyance and referred to the Justices hearing the appeal for determination upon argument or submission thereof.
Upon the papers filed in support of the motion, no papers having been filed in opposition or relation thereto, and upon the argument of the appeal, it is
Ordered that the motion is granted, and the brief is stricken as Anne L. Cohen and Dvorah Beth Cohen did not file a notice of appeal from the order under review (see CPLR 5515; City of Mount Vernon v Mount Vernon Hous. Auth., 235 AD2d 516 [1997]; Molinoff v Sassower, 99 AD2d 528 [1984]). H. Miller, J.P., Krausman, Cozier and Spolzino, JJ., concur.